George M. Fanelli, J.
This is an application, brought on by order to show cause, by the County Trust Company (successor to the Mount Vernon Trust Company), as surviving and sole trustee, for a judicial settlement of its intermediate account from April 11,1962 to November 10, 1964, for that portion of an inter vivos trust held for the benefit of Barbara Sands Malone, who reached the age of 25 years on November 10, 1964; and for other incidental relief including costs, disbursements and attorney’s fees. The attorney for petitioner has presented to the court an order appointing a guardian ad litem for one of the interested contingent beneficiaries, Lisa Barbarita, an infant under the age of 14 years.
The beneficiary, Barbara Sands Malone, objects to the relief requested herein upon the grounds: (1) that no verified account has accompanied the petition as required by CPLR 7702; and (2) that there is no necessity for this type of a proceeding since the principal of the subject trust is invested in the so-called legal common trust fund of the trustee which is fully protected *365by independent audits by the Superintendent of Insurance of the State of New York and by the accounting provision of section 100-c of the Banking Law.
The court is of the opinion that the present proceeding is separate and distinct from those proceedings contemplated under section 100-c of the Banking Law and that it is not only proper, but also in the interest of justice, that this court pass upon the account herein, and that a guardian ad litem be appointed. The record indicates that the account itself has been filed in the County Clerk’s office and the court is informed that a copy thereof has been furnished the beneficiary. Under the circumstances, the application is granted, subject, however, to the report of the guardian ad litem, and the court does herewith sign the order appointing such guardian ad litem.